DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 

Status of Claims
Applicant's “Request for Continued Examination” filed on 10/19/2020 has been considered.  
Rejection to Claims 1-10, 12-20 under 35 USC 101 have been overcome.  
Rejection to Claims 18 and 20 under 35 USC 112(a) have been overcome.  
Rejection to Claims 9, 17-20 under 35 USC 112(b) have been overcome.  
Claims 1, 9, 12, 17-18, 20 are amended.
Claims 11 are cancelled.
Claims 21 are added.
Claims 1-10 and 12-21 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020, 10/23/2020, 12/10/2020, 1/8/2021, 2/8/2021 are being considered by the examiner.
Claim Interpretation
Claims 17-20 are no longer being interpreted as invoking 35 USC 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites the limitation "the computerized device comprising a display, a code scanner for scanning a barcode, QR code, of RFID, a spectrophotometer, and an input device." It is unclear whether the limitations barcode, QR code RFID are alternatives (OR statement), or all are required of the claim (AND statement) as the claim recites “of.”  The limitation will be interpreted as “OR”.
Claims 13-16 inherit the deficiencies of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0235389 A1 to Miller in view of U.S. Patent Application No. 2016/0307151 A1 to Grabovksi and U.S. Patent Application No. 2014/0164913 A1 to Jaros.
	
Regarding Claim 17, Miller discloses a kiosk computer system ([0099] in-store kiosk) comprising: 
one or more processors; ([0043] the computing device may include a central processing unit, computer-readable storage media that may be encoded with computer-executable instructions (e.g., software)(modules) that implement or enable the system)
a receiving module, the receiving module receiving from a user an indicator of a home decor item; ([0062] the system receives an input item for which to find harmonizing colors, the user selects a product from a product database [0003] decorative items for a home or office)
wherein the receiving module comprises (ii) a spectrophotometer that identifies spectrophotometric information in a product or a paint chip presented by the user; 
a color identifying module for identifying at least one color associated with the presented home decor item; ([0062] a product from a product database that stores colors associated with the selected product)
a home decor item determining module determines one or more other home decor items that have colors that coordinate with the at least one color of the presented home decor item; ([0051] recommends one or more products that coordinate with the received input color information.)
a display, wherein the display displays to the user images of the determined one or more other home decor items; 
the receiving module receiving user input selecting one or more of the displayed home decor items; ([0059] The system presents the search results to the user in a list or other interface from which the user can select one or more items to interact with and receive more information about the items.)

But does not explicitly disclose an informing module, the informing module informing the user which of the selected home decor items are available at the retail establishment; wherein the receiving module comprises: a digital code scanner that scans a barcode, QR code, or RFID identifiable in a product or a paint chip presented by a user; wherein the home decor item determining module interfaces with a remote, crowd-sourced database to determine the association of the one or more other home decor items based on a characteristic of one or more users of a plurality of users represented in the crowd-sourced database; along with a weight value corresponding to selections by one or more users of the plurality of users.  Miller does disclose ([0059] The user can then select displayed products to browse the products, purchase the products, and so forth.)
Grabovksi, on the other hand, teaches an informing module, the informing module informing the user which of the selected home decor items are available at the retail establishment; ([0045] identification information includes and provides the local device with information about a product such as availability information for product 220 [0025] computer may be a local device such as a local kiosk) wherein the receiving module comprises a scanner for scanning a product or a paint chip presented by a user; ([0025] input devices can include a barcode reader or image scanner [0039] the identification information 222 includes a product identification code such as UPC code/barcode 224)

Jaros, on the other hand, teaches wherein the home decor item determining module interfaces with a remote, crowd-sourced database to determine the association of the one or more other home decor items based on a characteristic of one or more users of a plurality of users represented in the crowd-sourced database;. ([0081] as users interact with a mapping system, the system dynamically adjusts what is displayed.  For example, if a user spends a portion of time looking at red items, the system may detect an association of “red” as a common characteristic between items.  A process of examining and adjusting to users’ interactions may be utilized to train components of the system for all users (multiple different users) [0082] users may curate collections from other editors and/or guests and share collections [0050] items are arranged such that similar items are placed in closer proximity based on a number of factors including color and/or collaborative, social attributes.  For example “red” items may be distributed in one region of the semantic map (a region of red items is interpreted as coordinating colors.) [0044] relative positions of the content items are rearranged in response to receiving user interaction (input) by way of an input device and determining a degree of similarity among content based on attributes such as color [0046] collections of digital content may be predicted  along with a weight value corresponding to selections by one or more users of the plurality of users; [0052] individual items (corresponding to colors) may be made larger to emphasize (weight) popular items, for example an item that has a larger number of favorites than other items in a collection [0046] collections of digital content may be predicted based on items that other users similar to a user (having a similar characteristic) may have found interesting [0063] arrangement of items on the map may be determined based on a weighted combination of factors including color, collaborative features and/or social features. [0130] the computing device may include a global positioning system or other location-identifying type capability) [0110] representation database 1312 items having potentially similar representations, for example.  Retrieval of similar representations may be done via comparison of database representations (items) to query representations (user input selections), in an embodiment. [0080] a current search and/or playlist, for example, may be saved to enable later recreation.  For example, a server computing platform may take a snapshot of items in a result set along with a query that produced the result set)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Miller, the features, as taught by Jaros, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miller, to include the teachings of Jaros, in order to display content that may be desired by a user (Jaros, [0004]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0235389 A1 to Miller in view of U.S. Patent Application No. 2016/0307151 A1 to Grabovksi and U.S. Patent Application No. 2014/0164913 A1 to Jaros in view of U.S. Patent Application No. 2013/0215116 A1 to Siddique.

Regarding Claim 19, Miller, Grabovski and Jaros teach the system of claim 17. 
The combination of Miller and Grabovksi does not explicitly teach the informing module displays a map and directions to the specific aisle in the retail establishment that has the selected home decor items.  
Siddique, on the other hand, teaches the informing module displays a map and directions to the specific aisle in the retail establishment that has the selected home decor items. ([0326] Users will be able to search for items in the store using their mobile device and will be able to identify the location (such as the department, aisle, counter location etc.) of the product they wish to buy.  They will receive an indication of whether they are approaching the location of or are in the vicinity of the product in the store and/or if they have reached or identified the correct location.  The user may see a `path to product`)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Miller, the informing module displays a map and directions to the specific aisle in the retail establishment that has the selected home decor items, as taught by Siddique, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further .




Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(a) have been fully considered.  
The rejections under 112(a) have been overcome by amendment to claims 18 and 20.

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered.  
The previous rejections under 112(b) have been overcome by amendment to claims 18 and 20.  

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered and are found persuasive.
The claims recite “the at least one color is identified by the kiosk performing at least one of (i) reading the bar code or QR code, or (ii) reading spectrophotometric information from the spectrophotometer” and “determining, by the kiosk, from the identified bar code, QR code or Spectrophotometric information one or more other home décor items that have colors that 
  
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 


Allowable Subject Matter
Claims 1-10, 12-16, 18 and 20-21 recite allowable subject matter.  Examiner notes that claims 12-16 are rejected on other grounds (e.g., 112(b)).

With respect to independent claim 1, the prior art available does not teach a method comprising:
A computerized method for identifying and selecting, for a home project, home decor items of a retail establishment that color coordinate, through a kiosk at a point of sale location corresponding to the retail establishment, comprising:
receiving from a user at the kiosk, an indicator of a home decor item; identifying, by the kiosk, at least one color associated with the presented home decor item, wherein:
the kiosk includes a digital code scanner for reading a bar code or a QR code, and a spectrophotometer, and 
the at least one color is identified by the kiosk performing at least one of: (i) reading the bar code or QR code, or (ii) reading spectrophotometric information from the 
determining, by the kiosk, from the identified bar code, QR code, or spectrophotometric information one or more other home decor items that have colors that coordinate with the at least one color of the presented home decor item; 
wherein at least one of the coordinating colors (i) is a crowd sourced color representing color input from multiple different users at multiple other kiosks, and (ii) has been weighted over another associated color based on a characteristic of one or more other users at different geographic locations; 
displaying to the user, by the kiosk, images of the determined one or more other home decor items; 
receiving, by the kiosk, user input selecting one or more of the displayed home decor items;
sending, by the kiosk, the user input selection to a remote crowd-sourced database hosting crowd-sourced color and home decor item associations; and 
informing the user, by the kiosk, which of the selected home decor items are available at the retail establishment.

	The most analogous prior art includes U.S. Patent Application No. 2015/0235389 A1 to Miller and U.S. Patent Application No. 2016/0307151 A1 to Grabovksi and U.S. Patent Application No. 2014/0164913 A1 to Jaros.
	Miller discloses a kiosk for finding harmonizing colors where the user selects a product from a database which stores colors associated with products.  The kiosk recommends product that coordinate with the color information and builds a styleboard of product images with the coordinating colors.  The user can select items to interact with in order to receive more information.). Miller further teaches a spectrophotometer tool for scanning color samples
	Miller is deficient in a number of ways.  As written, the claims require informing the user which items are available at the retail establishment, crowd sourced colors representing input from users at other kiosks, weighing color based on characteristics of other users at different 
In view of the above, Miller fails to disclose or render obvious the combination of features as emphasized above.
Regarding Grabovksi, Grabovksi discloses availability information for products, as well as a barcode reader or image scanner. 
Though disclosing these features, Grabovksi does not disclose or render obvious the features emphasized above.
Regarding Jaros, Jaros discloses tracking interactions of users with a mapping system and recognizing common characteristics between items being interacted with to adjust item arrangement/proximity/position of items on the map.  Items may be emphasized (weighted) based on other similar user’s interests (collaborative/social factors).  
Though disclosing these features, Jaros does not disclose or render obvious the features emphasized above.
Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Miller, Grabovski, Jaros, and the totality of the prior art.  While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the particular combination of these limitations.
Moreover, even presuming such features could be shown individually in the prior art, when these features are viewed in combination with the remaining features of the claim, the claims would remain allowable over the prior art.  The examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as claimed above.  That is, the Examiner emphasizes the claims as a whole and hereby asserts that 


Claim 12 recites a system comprising substantially similar limitations as claim 1 and recite allowable subject matter for the reasons identified above with respect to claim 1.
Claims 2-10 and 13-16 are dependencies of independent claims 1, 12 and are allowable over the prior art for the reasons identified above with respect to 1.

Claims 18, 20 and 21 are objected to as depending upon a rejected claim.
Claims 18, 20 and 21 recite allowable subject matter including the kiosk computer system of claim 17, wherein: the characteristic of the one or more users is geographic location; and the act of determining one or more other home decor items that have colors that are associated with the at least one color of the presented home decor item comprises weighting the associations identified based on geographic locations of each user in the plurality relative to a geographic location of the user of the kiosk;
And wherein the display indicates associations that are popular among other users in the geographic region of the user.




Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9633448 B1 to Dorner, discussing determination of colors facilitated by biases related to geographic region, trend, social community, color popularity, related items sales or the like.  Dorner does not disclose the claims as a whole.
US 2010/0228511 B1 to Chin, discussing sets or subsets of color standard-color merchandise pairs, which are assessed by the instrumental and/or visual acceptance criteria in the present invention, may comprise the top market colors that are popular with consumers in one geographical region or country. For example, this may apply to, but is not limited to, the top 50, 100, 200, or 300 popular market colors or n-number of colors. Chin does not disclose the claims as a whole.
US 2010/0094681 to Almen, discussing generating statistical analytics from customer interest in the display and reporting the statistical analytics to a server. Statistics can also be displayed on most popular product styles, colors, and brands from product sales data within a 
Kohrs, Arnd, and Bernard Merialdo. "Using color and texture indexing to improve collaborative filtering of art paintings." Proc. of European Workshop on CBMI. Vol. 99. 1999. Kohrs does not teach the claims as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625